Title: General Orders, 9 July 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Newburgh Tuesday July 9th 1782
                     Parole
                     C. Signs
                  
                  By a General Court Martial of which Colonel Butler is President—Lieutenant Crocker Sampson of the 7th Massachusetts regimt was tried on the following charges viz—first. "For being absent from his Company (being the only Officer in it) when it was ordered to parade and march to the Colonnade for inspection"—2dly "For being absent from roll-call this morning (June 7th)." thirdly "for taking a soldier from the regiment with him into the Country when he Lt Sampson had leave of absence two days and keeping him that period, (that is) from the 24th to the 26th day of May last.) without the consent of the Commanding Officer of the regiment."
                  
                  The Court are of opinion that Lieutenant Sampson is guilty of the first and second charges in breach of Article 4th sect. 13th of the Articles of war for which they do sentence him to be reprimanded in General orders—The Court are of opinion the third Charge is not supported and do acquit him of it.
                  The General approves the sentence and is extremely sorry to find when officers of all ranks appear to be vying with each other in attention to duty and every military virtue there should be a single exception from such a laudeble line of conduct.
                  Lieutenant Sampson is released from Arrest.Amos Bennett of the 1st Connecticutt regiment was tried by the above court for "repeated desertion and going to Long island & joining the enemy" found guilty of repeated desertion and going to Long island and sentenced therefor to suffer Death—The Court are of opinion that part of the charge of the prisoners going to the Enemy is not supported and do acquit him of it.The Commander in chief approves the sentence.
               